Warren E. Burger: We'll hear arguments next in 72-1517, Georgia Theresa Gilmore against City of Montgomery. Mr. Levin, you may proceed whenever you're ready.
Joseph J. Levin, Jr.: Mr. Chief Justice and may it please the Court. This Civil Rights litigation comes before this Court on writ of certiorari to the United States Court of Appeals for the Fifth Circuit, and it follows a reversal in part and an affirmance in part of an opinion and an injunction issued by the United States District Court for the Middle District of Alabama. And although only two rather narrow issues remain for consideration by this Court, the litigation started out as a rather complex set of suits and motions which reigned at solving a problem of resegregation of public recreational facilities in Montgomery, Alabama. Prior to 1959, all public recreational facilities in Montgomery were segregated as a matter of law, as a matter of city ordinance. In 1959, the District Court of the Middle District in the initial Gilmore case, the first stage of this case, entered an order requiring desegregation of all public recreational facilities. Now, the city’s response to this order was to close all of the parks, all of the recreational facilities in the city. At about that same time, 1958-1959, the city first began to cooperate with the local private segregated YMCA by entering into a coordination agreement, turning over many public recreational programs to the YMCA. Other changes throughout the 60's and in the early 70's in the recreational programs of the city brought about a situation which the original Gilmore plaintiffs sought to correct. The desegregation of recreational facilities ordered in 1959 had been effectively negated, in our opinion, by increasing resegregation throughout the decade of the 60's. There were three interrelated suits and motions which were filed in order to try and do what could be done to undo what we term “resegregation.” First, in 1970 the District Court, in response to a complaint filed against the private YMCA, found that defendant to be conducting in concert with the city extensive segregated recreational programs. The court determined the YMCA was inseparable from the city itself and ordered desegregation of the YMCA. Second, in 1970, the present petitioners, in another aspect of the Gilmore case, reopened Gilmore alleging vast inequalities in the provision of public recreational facilities to blacks in the community when compared to what whites received. After one day of trial at which the court made a preliminary finding that, petitioners, plaintiffs then, had made a strong case or a strong showing of denial of equal protection. The city entered into an agreement which if followed would significantly and vastly improve recreational facilities in black neighborhoods in Montgomery. Third and finally, in 1972, the District Court entered the injunction, the order and opinion which really forms the basis of this particular stage of the litigation. There, the District Court said and actually issued a two-pronged injunction, enjoining the city from authorizing private segregated school use of public recreational facilities and also enjoining that same use by private segregated non-school clubs and organizations. The Fifth Circuit affirmed the segregated school aspect of the case only insofar as the use by the school proved to be what the Fifth Circuit termed an “exclusive use.”
Byron R. White: That's most of that issue, isn't it?
Joseph J. Levin, Jr.: The exclusive use is entire issue. That is really what is before this Court as to schools.
Byron R. White: So that it is really a -- they today affirmed the District Court almost entirely with respect to schools, isn't that really?
Joseph J. Levin, Jr.: Yes, sir, with the exception of exclusive use, they infer -- they affirmed the District Court entirely. We consider exclusive use to be a major problem in the enforcement of this --
Byron R. White: Yes, but the Court of Appeals says they will -- that non-exclusive use by segregated academies should not be there, is that right?
Joseph J. Levin, Jr.: That's correct.
Byron R. White: And so like they're going to the zoo?
Joseph J. Levin, Jr.: Well, first of all--
Byron R. White: Go in the park?
Joseph J. Levin, Jr.: I don't know that going to a park or going to a zoo is recreational activity in the context of this particular case.
Byron R. White: Well, give me an example, give me an example (Voice Overlap) --
Joseph J. Levin, Jr.: Well, for example, I think if you were to look at the agreement that was actually entered into between the city and the YMCA in 19 --
Byron R. White: You can find out why this is a serious issue in the case at all, is it not?
Joseph J. Levin, Jr.: Yes, sir. We believe it's a very serious issue and I think if you would look at the agreement that was entered into, which is in our reply brief, addendum page 134 (a).
Warren E. Burger: When, what year?
Joseph J. Levin, Jr.: This is 1965 when this became -- submitted into --
Warren E. Burger: What is the situation right now? What public facilities are available to the non-public schools and their students concerning which you complain? Could you just say 1, 2, 3, 4, what they are?
Joseph J. Levin, Jr.: I cannot because the only issue that the Fifth Circuit spoke directly to was private -- it was the private segregated school use of football fields, and then it said, “and similar uses” or something to that effect so that I don't know what other uses would be banned, would be forbidden. Presumably --
Warren E. Burger: Let's focus on the football fields and that's what you're challenging, that exclusion made by the Court of Appeals?
Joseph J. Levin, Jr.: We are challenging the exclusive use doctrine of the Court of Appeals. For example, if you get away from the football field factual situation which the Court of Appeals had before it, what do you do in a situation where there are six basketball courts available and the private segregated academy is only using one of the courts, is that an exclusive use?
Byron R. White: You're challenging a nonexclusive use doctrine in the sense that the segregated school should be barred from so-called nonexclusive use as well as exclusive use?
Joseph J. Levin, Jr.: But well, we're -- what we're trying to say is that exclusive use is not a definition that you can deal with in this situation. What you have to look to is whether or not your enhancing the program or the curriculum of the private segregated academy. And whether the exclusive -- the use is exclusive or nonexclusive is immaterial.
William J. Brennan, Jr.: Well, Let's get back, Mr. Levin. As I understand it, these private segregated academies may not use public football fields?
Joseph J. Levin, Jr.: That is -- that's correct, may not exclusively use a public football field. Now, may not exclusively use --
William J. Brennan, Jr.: I thought they couldn't use them at all, am I wrong?
Joseph J. Levin, Jr.: Exclusively. I --
William J. Brennan, Jr.: No, no, not all of them.
Joseph J. Levin, Jr.: Well, presumably, since the Fifth Circuit says that exclusive use is the only use that is barred. Then, if you could figure a way to use a portion of the football field --
William J. Brennan, Jr.: Well, if the public high schools -- if a nonsegregated public high schools use the football fields Monday, Tuesday, Wednesday, and Thursday, under this order, may a segregated academy use them on Friday?
Joseph J. Levin, Jr.: I would think -- I am not sure you have that in the order. I know, as a matter of fact, the city is not permitting that use.
William J. Brennan, Jr.: Oh, maybe I haven't read that in the record.
Byron R. White: Well I suppose, under the Court of Appeals' order, a segregated academy, a segregated academy team could play a nonsegregated academy team?
Joseph J. Levin, Jr.: Possibly so. The question-- what is exclusive use? You get right back to the problem of defining exclusive use. I might point out that the Fifth Circuit itself runs up against the problem because in a portion of the stipulation of facts submitted to the Fifth Circuit, one of the stipulations was to the effect, I do not have it right before me but it was to the effect that the -- that segregated -- there was no exclusive use. We stipulated that there was no exclusive use of these recreational facilities by private segregated academies and yet the Fifth Circuit’s own opinion upholds the injunction against segregated academy’s use of these football fields. It's -- we're saying it is an unworkable definition and that that is not the issue that you should look to. What one has to look to is whether or not this private segregated academy’s program, curriculum, whatever is being enhanced very, very much in the vain of the Norwood, of the Norwood case. Is the program being enhanced in some way by what the city service is being provided?
Warren E. Burger: Well, let me ask you a hypothetical relating to that. Suppose these were not matters of segregated schools, but suppose you had a Catholic academy run by the Catholic Order. Could, in your view, judicial power enjoin the city from letting the Catholic school play on that field because that had a tendency to enhance the operations of a church-operated school?
Joseph J. Levin, Jr.: No, sir. I do not believe so, and I believe Your Honor spoke to that very kind of point in the Norwood case when you discussed the difference between religious activity which is, if I could be so bold as to say, considered generally to be a good activity. It's not something that's banned by the constitution. And the segregation is the activity which is something that is spoken directly to in the Thirteen and Fourteenth Amendments where, I hate to use a good and evil type definition, but that's essentially what I think this Court was saying in the Norwood case. And, however now a different situation might be presented if the school, for example, were a segregated Catholic academy. Then, the fact of its Catholicism would have no effect on the segregated aspect of the school.
William J. Brennan, Jr.: Mr. Levin, you were satisfied with the District Court order, weren't you?
Joseph J. Levin, Jr.: Absolutely, yes sir.
William J. Brennan, Jr.: Now what is it the Court of Appeals allows that the District Court prohibited?
Joseph J. Levin, Jr.: The Court of Appeals allows nonexclusive use by private segregated academies of public recreational facilities.
William J. Brennan, Jr.: So what you object to is letting the private academies make use of any public facility where in your view its use contributes to the mission of the private academy?
Joseph J. Levin, Jr.: Yes, sir, but I think that it is important in this context to make note of the factual situation we find in Montgomery, Alabama. We’re not talking about any other section of the country or any other part of the country. We’re talking about a city that has a history of segregation and recreation, and I don’t want to get off into other public facilities because I don’t feel that that this case deals with other public facilities. It deals with public recreation facilities in Montgomery and there’s a unique factual background there. And I think that’s where the equal protection violations, if any, and we contend that they do, must be viewed from that point of view.
William J. Brennan, Jr.: Now for example, if there is a public park, with six basketball courts, I gather, in your view the private academy should not be permitted to have, for example, one of its teams practice on one of those six courts?
Joseph J. Levin, Jr.: Absolutely.
William J. Brennan, Jr.: Right, now, but suppose just students who attend the private academy go and just have a pickup team to play them on the courts. Is that permitted?
Joseph J. Levin, Jr.: The issue there is completely different. We believe that what (Voice Overlap) --
William J. Brennan, Jr.: (Voice Overlap) Would you say that should be prohibited?
Joseph J. Levin, Jr.: Only if the activity is school initiated. If individual citizens --
William J. Brennan, Jr.: Well, my hypothetical was there was a bunch of kids, their school day is finished and they stop by and they want to have a pickup game (Voice Overlap).
Joseph J. Levin, Jr.: (Inaudible) that would indeed be a constitutional violation in and of itself to prohibit those children in a non-school connected capacity from using public recreational facilities.
William J. Brennan, Jr.: Well a non-school connected then, that implies that it’s a part of the curriculum of the -- a course of instruction or something.
Joseph J. Levin, Jr.: Or program of the school.
William J. Brennan, Jr.: And if there’s any school program?
Joseph J. Levin, Jr.: Yes, sir.
William J. Brennan, Jr.: And as part of the school program, it’s your view that that ought to be prohibited?
Joseph J. Levin, Jr.: Yes, sir.
Harry A. Blackmun: Mr. Levin, your case is not restricted to schools here, is it?
Joseph J. Levin, Jr.: No, sir. It is not restrict it to schools.
Harry A. Blackmun: Let me ask you a question then. Apart from the school background, suppose a group of Black Muslims wanted to have a picnic in the city park some Saturday morning, under the Court of Appeals decree, is this possible?
Joseph J. Levin, Jr.: Once again, granting that a picnic is recreational in the context of this case, which I really don’t believe it is, but let’s assume that it is, I suppose it would depend on whether or not Black Muslims close their membership to whites or do they have, under the rule that the District Court promulgated, do they have a policy of segregation in admissions.
Harry A. Blackmun: Suppose they do and to get away from the picnic, suppose they wanted to use a basketball court?
Joseph J. Levin, Jr.: That is a much better example because they were dealing strictly with recreational activities that had gone on in the past in this case. And in that situation, if you can’t apply the Fourteenth Amendment to segregated black groups, and I’m not at all 100% certain that you can, but if you can, then the black group with the policy of segregation in its admissions policy would be treated the same as a white group with the policy of segregation because the whole purpose of this series of lawsuits since 1959 has been to desegregate recreational facilities in Montgomery, Alabama.
William H. Rehnquist: Mr. Levin, in the Court of Appeals opinion that is set out in your petition for certiorari and at page 13 (a) of the petitioner is a footnote to the Court of Appeals opinion, Footnote 12 --
Joseph J. Levin, Jr.: Yes, sir.
William H. Rehnquist: -- where Judge Clark said the District Court made no findings about the history, frequency, or effects of public creation -- recreational facilities by such non-school affiliated private organizations. Furthermore, in this case which was tried on stipulated facts, nothing was stipulated which would support this prong of the injunction. I went back over the -- your motion for supplemental relief, your stipulation. The answer is to interact (Inaudible) would incline agree with Judge Clark’s observation and I would think if that’s the case, you never reach a constitutional question on your so-called second prong, the non-school related thing?
Joseph J. Levin, Jr.: The private class --
William H. Rehnquist: You simply -- the Fifth Circuit could’ve reversed that prong of the -- simply because the traditional grounds for an injunction, whether you got a constitutional violation or any other violation, are not made out?
Joseph J. Levin, Jr.: Yes.
William H. Rehnquist: What’s your answer to Judge Clark’s (Voice Overlap) --
Joseph J. Levin, Jr.: I recognize that problem. I’d first like to point out that the court at the same appendix, 15 (a), made a finding which seems inconsistent with that Footnote that a period -- that there was a periodic and I quote, “a periodic use of recreational facilities by private clubs.” Now, there was evidence in the -- in all of the pleadings which the District Court considered, that is, the complaint, the answer, the motion which was a verified motion, there was evidence that all private -- that no one was excluded, but all private clubs and all private organizations were indeed permitted to use these --
William H. Rehnquist: But there was no showing, no indication at all as I read as to what the policies of these groups were with respect to whether or not they had open admissions or didn’t say much about it or what. That issue was really never focused on in your pleadings, I thought, or -- nor really by the District Courts?
Joseph J. Levin, Jr.: Much to the addendum to our reply brief deals with that very problem and we recognize this problem.
William H. Rehnquist: And your stipulation was to submit on the stipulation of facts, the answers to interrogatories in the pleadings without any reference to prior hearings in the case?
Joseph J. Levin, Jr.: I think though that submitting on a stipulation of facts, which we of course did, and perhaps all of this is the result of an over familiarity by us as lawyers and by the court with this case because there's been so much litigation in the past few years. But the District Court did have before it, the District Court level, a great deal of evidence in the Gilmore case of 1970. That was the motion we filed on behalf of petitioners to equalize recreational facilities in the City of Montgomery, both blacks as well as whites. Now, I would like to point out before I get into that, and I do want to talk about what was before the court, that despite the Circuit Court’s contention that there was in -- that there were insufficient facts and evidence it nevertheless has now affected a rule of law which controls every District Court within its jurisdiction.
Byron R. White: (Inaudible)
Joseph J. Levin, Jr.: Sir?
Byron R. White: Didn’t Congress post the case on that?
Joseph J. Levin, Jr.: Yes, it did. That’s my understanding.
Byron R. White: (Inaudible) as a matter of law?
Joseph J. Levin, Jr.: Oh, I see. It finally set it as a matter of law, that the right of association was such an overwhelming right when compared to any right that -- to any Fourteenth Amendment violation.
William H. Rehnquist: It reached the constitutional.
Joseph J. Levin, Jr.: They reached the constitutional issue so we have this -- if there was never a fact in the case, we still have a rule of law that exists in the Fifth Circuit that we think needs correcting.
William H. Rehnquist: But wouldn’t it -- it wouldn’t exist if this court affirmed that prong of the Fifth Circuit’s judgment, not on the basis which the Fifth Circuit had, but on the grounds that no showing of an equitable nature was made out to support such an injunction?
Joseph J. Levin, Jr.: Yes sir, or as the petitioner's suggestion would be rather than that, that perhaps this is a situation where the District Court should have an opportunity to reexamine the factual situation on remand and it might turn out to be administratively burdensome, and that the District Court is going to make findings of fact based upon evidence that it did have before it that was not included to the record going to the Fifth Circuit --
William J. Brennan, Jr.: Is this too simple, Mr. Levin? What you think ought to be held here is that whether this is a private academy or a private club, social club, or anything else that, provided it has a problem of segregation, excluding Negroes, participation in its affairs that in that circumstance no public facility should be opened to a no -- public recreational facility should be opened to it for the furtherance of any program of that organization?
Joseph J. Levin, Jr.: That would be an accurate statement of our position.
Warren E. Burger: How about art galleries?
Joseph J. Levin, Jr.: Once again, I don’t know that an art gallery has ever been an issue in any of these recreational cases.
Warren E. Burger: Well, let’s suppose the academy -- the private segregated academy says that on Saturday morning or Friday afternoon the third and the fourth grades will all go to the gallery as part of our enhancing -- your appreciation of art. So they can’t get in?
Joseph J. Levin, Jr.: I think this, and again this is a little bit away from the recreational area that in my opinion, aside from this case that they should not be permitted to use because it is an enhancement of the curriculum of the school and it is a school-oriented, school-initiated program. It’s a vast benefit to the school. It is certainly something that the school should not be permitted to --
Warren E. Burger: It's a benefit to school or benefit to students?
Joseph J. Levin, Jr.: It’s a benefit to the school. It enhances the school. It makes the parents --
William J. Brennan, Jr.: Each of the benefit (Inaudible)
Joseph J. Levin, Jr.: Well, we have suggested two possible --
William J. Brennan, Jr.: The sewage system and lighting system.
Joseph J. Levin, Jr.: We have suggested two possible exceptions. One, Justice Rehnquist -- Mr. Justice Rehnquist promulgated in Moose Lodge case that is, necessities of life and that that was once again mentioned in Norwood and the other is any bar that might totally ban the existence of the school within -- in the lines of something -- in the lines on Pierce versus Society of Sisters. Those are arguably exceptions and streets, public sidewalks, sewage facilities, those all come within it, I think, at least the necessities of life exception that we suggested.
Warren E. Burger: Would you really distinguish recreation from culture in this context, that is, the art gallery, the symphony concerts? Suppose, for example, the city maintained or engaged a symphony orchestra to come and play or a ballet and they issued free tickets to all the students of public schools, but refused to issue free tickets to students attending private schools. Do you think no equal protection question would arise there?
Joseph J. Levin, Jr.: I think that’s very much like the Norwood case where you issue free -- where you free -- issue free textbooks to all students in public schools, but not free textbooks to --
Warren E. Burger: Well, the textbooks are not quite like art galleries and theaters because other people and students use them. These are public facilities I’m talking about, open to the public generally. But under the hypothesis of my question, the students in the private schools would be excluded because they were students in private school?
Joseph J. Levin, Jr.: Because they were students in private segregated schools and because the permission to use these facilities would enhance the school itself and would be of great benefit to it.
William J. Brennan, Jr.: But as I understand it, you don’t go so far as to say that the school children should be barred to use of the public streets to get back and forth to the private school, the private segregated school?
Joseph J. Levin, Jr.: No, sir. We have specifically written to that several times in or at least tried to in the purpose of --
Byron R. White: How about lunch programs?
Joseph J. Levin, Jr.: Lunch programs, I don’t see any distinction between lunch programs and textbooks. That may be the most analogous situation.
William J. Brennan, Jr.: You mean even free milk?
Joseph J. Levin, Jr.: We’re getting far afield from recreational facilities, but --
William J. Brennan, Jr.: Oh, I’m not sure that they may -- they may not be recreational facilities, but don’t we have to find something (Voice Overlap) --
Joseph J. Levin, Jr.: I could not draw a distinction. I could not draw a distinction between the milk situation and the textbook situation. That’s available from another source. You can buy milk from another source.
Warren E. Burger: How about inoculation against contagious diseases?
Joseph J. Levin, Jr.: Might well come be under the --
Warren E. Burger: We’ll pick up at that point in the morning.